Citation Nr: 1440519	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to a disability rating higher than 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to September 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO awarded the Veteran an increased rating, of 30 percent, for his service-connected asthma and denied his claim for service connection for a low back disorder.  Notices of disagreement were filed in August 2009 and May 2010, statements of the case were issued in June 2011, and a substantive appeal was received in August 2011.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has indicated on multiple occasions, including in his August 2011 VA Form 9, that he is unable to work at least partially due to a non-service-connected back disorder.  In this regard, the Board recognizes that the Veteran experiences some difficulty working due to his service-connected asthma but notes that this is reflected in the disability rating that has been assigned for the disorder.  The Board thus concludes that the credible evidence does not establish that the Veteran cannot work solely because of his service-connected asthma.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.

The Veteran was scheduled to testify in December 2013 at a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2013).  He failed to report for the hearing, however, and no request for postponement was ever received.  Accordingly, the Board will process his appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  A low back disorder was noted at the time of the Veteran's February 1971 pre-service medical examination; back disability did not undergo an increase in severity during active duty and no back disability had its clinical onset in service or is otherwise related to active duty.  

2.  Asthma has been treated by daily inhalational therapy, and pulmonary function testing has not shown FEV-1 or FEV-1/FVC of less than 56 percent; the Veteran has not required monthly visits to a physician for required care of exacerbations and has not required treatment with systemic corticosteroids on at least three occasions per year.


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  The criteria for a disability rating higher than 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In September 2008, a VCAA letter was issued to the Veteran; this letter predated the July 2009 rating decision.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claims, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA outpatient treatment records and records from his award of benefits from the Social Security Administration (SSA).  He underwent VA examinations in March 2009 and April 2011.  The Board finds that such examination reports are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not otherwise identified any records relevant to the claims on appeal.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Claim for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  

Relevant medical evidence consists of the Veteran's service treatment records, as well as records of pre-service and post-service treatment with VA and private treatment providers and report of a VA examination conducted in April 2011.  Review of the Veteran's service treatment records reflects that he was given physical examination in February 1971, prior to his entry into service.  At that time, the Veteran was noted to have a normal spine and musculoskeletal system.  The Veteran reported "cracked vertebrae" prior to service and the physician's summary noted fractured vertebrae from 1970 that were "ok now."  Pre-service treatment records confirm that the Veteran was treated in September 1970 for compression fractures of two vertebrae after falling through a hole in a roof.  The Veteran's service treatment records are silent as to any complaints of or treatment for any problems with his back, although he was seen on multiple occasions for treatment of asthma and other complaints.  

Post-service records from VA treatment providers reflect that the Veteran was diagnosed with early degenerative changes of the lumbar spine via a June 1997 radiological study; further studies in May 2005 and April 2011 confirm findings of degenerative joint disease of the lumbar spine.  He has been seen on multiple occasions for complaints of back pain and regularly receives epidural injections to address the pain.  An MRI study conducted in June 2009 assigned a diagnosis of disc protrusion.  In addition, the Veteran's treating VA provider stated in May 2009 that his in-service paratrooper training "could have contributed to the chronic back pain."  The same physician again stated in June 2009 that the Veteran's "back condition might have been caused by parachute jumping while he was in the military."  The Veteran has also submitted multiple statements from friends and family members indicating that he has developed problems with his back in the years since service, which they attributed to the Veteran's in-service paratrooper training.

The Veteran was afforded a VA examination in April 2011.  At that time, the examiner acknowledged the Veteran's pre-service diagnosis of vertebral fractures, as well as his current complaints of pain, limitation of walking, stiffness, spasms, paresthesia, and numbness in his back and lower extremities.  The Veteran complained of having first injured his back during paratrooper training during active duty and stated that his back has caused problems since service.  Physical examination revealed decreased motion of the lumbar spine, with a normal neurological examination.  In an addendum opinion, the examiner diagnosed the Veteran with degenerative disease of the thoracolumbar spine and opined that it would be mere speculation to attribute the current disorder either to the pre-service vertebral fractures or to the in-service parachute jumps.  In so opining, the examiner reasoned that "there is no documented entry or scientific evidence relating" the Veteran's current low back disorder with either "parachute jumps or vertebral fractures."  The examiner further pointed out that there was "no medical evidence or documentation" to support such a finding. 

Review of the Veteran's service treatment records reflects that at his February 1971 pre-entrance examination, a medical examiner noted that the Veteran had fractured two lumbar vertebrae prior to his entry onto active duty.  Thus, when the Board considers the clinical factors pertinent to the basic character, origin, and development of the Veteran's claimed low back disorder and the medical examiner's notation at service entrance that the Veteran had the disability, the Board finds that a low back disorder, in the form of fractured lumbosacral vertebrae, pre-existed service, as noted at entry, and thus the presumption of soundness does not apply.  Therefore, the Board must now determine whether the Veteran's pre-existing low back disorder underwent an increase in severity during service, which finding would trigger the presumption of aggravation.  As noted above, a preexisting injury or disease will be considered to have aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

There is no competent evidence to establish that the Veteran's pre-existing low back disorder underwent any increase in severity during his military service.  To that end, the Board notes that the Veteran's service treatment records are entirely silent as to any complaints of or treatment for any problems with his back during service.  The Board considers these facts to weigh against a finding that the Veteran's low back disorder underwent any increase in severity during service.  The Board further notes that at the April 2011 VA examination and addendum, the examiner found no evidence that the Veteran's low back disorder underwent any increase in severity during active duty or was otherwise caused or aggravated by his time in service.  

In this case, taking into consideration the medical evidence of the Veteran's low back disorder that existed prior to service and the findings of the April 2011 VA examiner, the Board finds that there is no evidence in the record to indicate that the Veteran's low back disorder underwent any increase in severity during service.  Rather, service treatment records reveal that the Veteran made no complaints of any problems with his back, despite being seen on multiple occasions for other complaints.  Thus, the presumption of aggravation is not triggered, based on the lack of any medical evidence (convincing or otherwise) reflecting that underlying low back disorder worsened.  See Green v. Derwinski, 1 Vet. App. 320, 322 (1991) (evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  Here, no increase in severity of the Veteran's pre-existing low back disorder was demonstrated in service.  To that end, the Board notes that there were no complaints of or treatment for any back problems at any point during the Veteran's time in service.  Additionally, when the Veteran submitted a claim for compensation benefits immediately after service discharge, he did not include a claim for a low back disability.  In the April 1973 VA examination report, the examiner wrote, "No complaints" when asked about the Veteran's musculoskeletal system.  This evidence tends to show that the Veteran's low back did not worsen during service, since he was not complaining of low back pain, but rather asthma symptoms only, and this was contemporaneously with the Veteran's service discharge.  Further, when the Veteran submitted his claim for service connection for the low back disability in September 2008, he wrote that the disability began in 1980, which is many years after service.  Finally, the Board looks to the finding of the April 2011 VA examiner, who considered all of the evidence of record and stated in the April 2011 addendum opinion that it would be mere speculation to attribute the Veteran's current low back problems to service.  See Falzone, 8 Vet. App. at 404.  

In finding that the persuasive evidence of record does not establish a link between the Veteran's service and his current low back disorder, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  For the reasons set forth above, the Board finds that the statements of the Veteran's VA treatment provider, who found only that the Veteran's current back problems "might have been caused by parachute jumping," do not have the required degree of medical certainty required for service connection.  The Board further notes that a physician's statement framed in terms such as "may," "might," or "could" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  The strongest evidence in favor of the Veteran's claim is the speculative opinion from his VA physician indicating that his back problems "might have been caused by parachute jumping" and that the Veteran's in-service paratrooper training "could have contributed to chronic back pain."  Moreover, in his statements, the VA physician did not account for the pre-service vertebral fractures the Veteran experienced.  In light of the foregoing, the Board finds that the May and June 2009 VA physician's statements do not amount to persuasive medical evidence of a nexus between the Veteran's in-service parachute training and his current low back disorder. 

In sum, the Board finds that the evidence of record demonstrates that the Veteran's low back disorder did not undergo any increase in severity during service; thus, the presumption of aggravation has not been triggered.  In so finding, the Board looks to the fact that the only probative medical evidence of record providing an opinion regarding the question whether the Veteran's disability worsened during service-the April 2011 VA examination-concludes that there is no probative evidence in the record to suggest that there was any increase in severity of the Veteran's low back disorder during service.  See Jensen, 4 Vet. App. at 306-07; see also Falzone, 8 Vet. App. at 404.  Additionally, the Veteran was not complaining of low back pain at the time he was discharged from service, as he did not seek benefits for a low back disability.

The Board has considered the Veteran's contentions that his pre-existing low back disorder was worsened by his time in service.  The lay evidence from acquaintances and family has also been reviewed.  To the extent they attest to the Veteran's back problems since service, they are competent and probative.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran and other lay affiants are competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, they are not competent to independently opine as to the specific etiology of a complex condition such as degenerative disease of the lumbar spine, which requires specialized testing to accurately diagnose.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Similarly, as noted above, temporary or intermittent flare-ups of a pre-existing injury or disease, such as symptoms to which the Veteran is competent to testify, are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen, 4 Vet. App. at 306-307; Green, 1 Vet. App. at 323 (1991); Hunt, 1 Vet. App. at 297.  So, while the lay evidence is competent in some respects, it does not convincingly show that back disability underwent a permanent increase in its severity during service.  In a 1973 VA examination report, the examiner wrote, "No complaints" regarding the Veteran's musculoskeletal system.  In the September 2008 application for benefits, the Veteran wrote that the disability began in 1980, which would not place the onset of the disability during or immediately following service discharge.  Moreover, the Veteran's assertions and reported history were considered by the examiner who provided the opinion that it would be mere speculation to associate his current low back disorder to service, including his in-service paratrooper training.  Thus, the lay evidence as to the etiology of his current low back disorder is of limited probative value.

As a clear preponderance of the competent evidence is against a finding of worsening of the  pre-existing low back disorder in service, presumption of aggravation has not been triggered.  As discussed above, upon reviewing all the evidence of record, the Board finds that the evidence demonstrates that the Veteran's low back disorder both existed prior to service and did not increase in severity during his time on active duty.  The Board concludes that the Veteran does not have a low back disorder that was incurred in or aggravated by service.  In reaching this conclusion, the Board acknowledges that the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the evidence clearly weighs against the Veteran's claim, the doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Claim for Increase

The Veteran contends that his service-connected asthma is more disabling than is reflected by the 30 percent disability rating currently assigned.  

Relevant evidence of record consists of VA examinations conducted in March 2009 and April 2011, as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  In this regard, post-service medical evidence reflects that the Veteran has been treated for breathing problems and diagnosed with asthma on multiple occasions.  In that connection, the Board notes that the Veteran was seen by a VA treatment provider in February 2008 for complaints of cough and congestion.  Further treatment records acknowledge an ongoing diagnosis of asthma with daily inhalational treatment but do not reflect any prescriptions of corticosteroids to treat his asthma.  In his August 2011 VA Form 9, the Veteran complained of experiencing coughing and breathing difficulty that occasionally caused him to feel light-headed and dizzy but reported only that he was taking inhalational therapy to treat the disorder.

The Veteran was provided VA medical examinations in March 2009 and April 2011.  At the March 2009 examination, the examiner noted that the Veteran reported that he often felt dizzy when he took medication to address his shortness of breath.  He denied the use of oral or parenteral corticosteroids as well as antibiotics or other immune-suppressive drugs.  The Veteran reported using daily inhalers and stated that he experienced asthma attacks daily, with several clinical visits for exacerbations per year.   He also reported experiencing daily wheezing with a persistent cough and occasional dyspnea.  Pulmonary function testing conducted at the examination returned results of FEV-1 of 68 percent, and FEV-1/FVC of 82 percent.  Spirometry testing was found to demonstrate mild obstruction, and the examiner diagnosed the Veteran with bronchial asthma that was stable on current treatment.  He was noted to have increased absenteeism from his work due to shortness of breath and dizziness related to his asthma.  

The Veteran again underwent VA examination in April 2011.  At that time, the Veteran complained of significantly increased symptoms, including loss of appetite and fluctuating weight, hemoptysis, daily cough, shortness of breath, and daily asthma attacks with monthly physician visits to treat the attacks.  He stated that he "contracts infection easily from his respiratory condition," requiring antibiotics multiple times over the course of the year.  Pulmonary function testing did not return valid results, given the examiner's finding that the test results demonstrate "poor effort and performance by the claimant" and that the Veteran "did not perform to match his entirely normal chest physical exam."   

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the July 2009 rating decision, the Veteran's asthma was evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).  Under Diagnostic Code 6602, when FEV-1 is 56-70 percent of the predicted amount, or; FEV-1/FVC is 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is needed, or; inhalational anti-inflammatory medication is used, a 30 percent rating is assigned.  Id.  When FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids is shown, a 60 percent rating is warranted.  Id.  When FEV-1 is less than 40 percent of predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, a 100 percent rating is assigned.  Id.  

In light of the above findings, the Board finds that a disability rating higher than 30 percent is not warranted for the Veteran's asthma.  In that connection, the Board notes that the Veteran has used inhalational treatment on a daily basis but has not been prescribed systemic corticosteroids on at least three occasions in any given 12-month period.  The Board notes that although the Veteran claimed at his April 2011 VA examination that he saw physician at least once per month to treat his asthma, the Board's review of current records in the Veteran's claims file do not reflect three visits during any 12-month period or the use of systemic corticosteroids at any time during the appeal period.  Additionally, there is no evidence that he saw physicians on a monthly basis to treat the asthma at any point during the appeal period.  Further, although the Veteran's pulmonary function testing performed at the April 2011 VA examination returned significantly lower FEV-1 and FEV-1/FVC scores than those found at the March 2009 VA examination, the April 2011 VA examiner specifically found the test results to be unreliable given the Veteran's "poor effort and performance."  The only valid pulmonary function testing, performed at the March 2009 VA examination, found the Veteran's FEV-1 score to be 68 percent and his FEB-1/FVC score to be 82 percent, neither of which warrants a higher rating of 60 percent under Diagnostic Code 6602.  

The Board has also considered, but does not find, that the Veteran's asthma has warranted a rating of 100 percent under Diagnostic Code 6602 at any point during the appellate period.  To that end, as discussed above, the Board notes that the only valid pulmonary function testing results-results from the March 2009 VA examination-do not establish results of below 40 percent on the FEV-1 or FEV-1/FVC.  Similarly, the Veteran has not experienced more than one asthma attack per week with episodes of respiratory failure, nor has he used daily systemic high dose corticosteroids or immuno-suppressive medications to treat the condition.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for a higher rating for his service-connected asthma.  Although the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the ratings assigned, his description of symptoms and their severity are less convincing than the objective testing relied upon by medical experts to assess the severity of underlying pulmonary pathology.  

For all the foregoing reasons, the Board finds that the claim for a disability rating higher than 30 percent for the Veteran's service-connected asthma must be denied.  This is so for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral 
for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected asthma, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's asthma has not required frequent inpatient care or caused marked industrial impairment.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the Veteran is not service-connected for additional disability.  Accordingly, Johnson is inapplicable to the Veteran's claim.  


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to a disability rating higher than 30 percent for asthma is denied. 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


